Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Claim Amendments
2.	The preliminary claim amendments were filed Mach 8, 2021. Claims 82, 84, 86 and 88 were amended. Claims 2-25, 29-81, 83, 85, 89-90 are cancelled. Claims 91-101 were newly added. Claims 1, 26-28, 82, 84, 86-88 and 91-101 are under consideration in this Office Action.

Restriction Requirement
REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions 
           When Claims Are Directed to Multiple Categories of Inventions:
4.	As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
5.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.


Group II, claims 26-27, drawn to a baked food product comprising at least 25% more protein per unit weight than average baked food products of the kind, and a probiotic composition comprising (i) an isolated non-pathogenic fungal strain and (ii) an isolated non-pathogenic bacterial strain.
Group III, claim 28, drawn to A beverage product comprising a nutrient and a probiotic composition comprising (i) an isolated non-pathogenic fungal strain and (ii) an isolated non- pathogenic bacterial strain.
Group IV, claims 82, 91-99 and 100-101, drawn to a method of treating gut inflammation and/or gut dysbiosis in a subject in need thereof, the method comprising consumption by or administration to the subject a composition comprising (i) an isolated and viable non-pathogenic fungal strain; (ii) an isolated and viable non-pathogenic bacterial strain; and (iii) at least one digestive enzyme; wherein the subject has high level of Proteobacteria relative to a subject without the gut inflammation.
Group V, claim 84, drawn to a  method of balancing the level of Firmicutes and Bacteroidetes in the gut of a subject in need thereof, the method comprising consumption by or administration to the subject a composition comprising (i) an isolated and viable non-pathogenic fungal strain; (11) an isolated and viable non-pathogenic bacterial strain; and (iii) at least one digestive enzyme; wherein the subject has an 
Group VI, claims 86-88, drawn to a method of ameliorating a condition associated with aberrant biofilm formation in the gut of a subject in need thereof, the method comprising consumption by or administration to the subject a composition comprising (i) an isolated and viable non-pathogenic fungal strain; (ii) an isolated and viable non-pathogenic bacterial strain; and (iii) at least one digestive enzyme. 



6. 	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of general lateral flow device, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
US2010/0291050A1 Daikeler et al., Regarding claim 1, Daikeler teaches a method of improving nutrient absorption in a subject(para[0026]. In the preferred embodiment, the nutritional compositions comprise at least one, preferably all, of the enzymes listed in Table3....The digestive enzymes in Table 3 are Believed to increase the bioavailability of the antioxidants in the body for digestion and absorption in the relative amounts provided."), the method comprising consumption by, oral administration to, the subject of a probiotic composition comprising (i) an isolated non-
As the technical features were known in the art at the time of the invention, they cannot be considered special technical features that would otherwise unify the groups. Therefore, Groups I-VI lack unity under PCT Rule 13 because they no share the same or corresponding special technical feature. 

7. 	Applicant is advised that the reply to this requirement to be complete must include identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.
Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.
Where such evidence or admission is provided by applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


8.   	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. 
A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/Primary Examiner, Art Unit 1645